TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 19, 2014



                                      NO. 03-12-00799-CV


                                    Robert Cronin, Appellant

                                                 v.

            Wells Fargo Bank, N.A. a/k/a Wells Fargo Home Mortgage, Appellee




            APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on August 3, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the order. The appellant shall pay all costs

relating to this appeal, both in this Court and the court below.